

117 HRES 662 IH: Honoring the victims resulting from hate crimes, Is­lam­o­phobia and anti-immigrant sentiment, in the aftermath of September 11, 2001, where individuals were targeted by violence and hatred because they were Muslim or perceived to be Muslim.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 662IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Ms. Johnson of Texas (for herself and Mr. Carson) submitted the following resolution; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring the victims resulting from hate crimes, Is­lam­o­phobia and anti-immigrant sentiment, in the aftermath of September 11, 2001, where individuals were targeted by violence and hatred because they were Muslim or perceived to be Muslim.Whereas Arab, South Asian, Sikh, and Muslim-American communities have been the targets of numerous hate crimes over the past two decades since the events of September 11, 2001;Whereas Islamophobia has been a growing threat to communities and is on the rise since the events of September 11, 2001;Whereas the use of Islamophobic language has resulted in Muslim Americans or those who were perceived to be Muslim being harassed, assaulted, and scapegoated for many forms of terrorism;Whereas Islamophobia is actively being spread by a network of closely connected and well-funded organizations and activists that seek to propagate misinformation about Arabs, Islam, and American Muslims and provide support for legislation that curtails the rights of religious minorities;Whereas the Muslim population in the United States is estimated at around 3,500,000 and is made up of diverse ethnic members;Whereas the Arab population in the United States is estimated at around 3,500,000, and that community is made up of diverse religious beliefs and countries of national origin;Whereas, though many people may identify Muslims as being Arab, close to two-thirds of the Arab population is Christian;Whereas the Muslim community is incredibly diverse and not limited to Arabs, but also Middle East and North Africans, Afrasians, African Americans, South Asians, Turks, Iranians, Bosnians, Malays, Indonesians, Nigerians, Somalis, Liberians, Kenyans, and Senegalese, among others;Whereas the Federal Bureau of Investigation (in this resolution referred to as the FBI) identifies hate crime as traditional offense like murder, arson, or vandalism with an added element of bias;Whereas, during the past year, race has been cited as the primary reason for discrimination, making up over 90 percent of incidents;Whereas the war on terror in response to the September 11, 2001, attacks has increased instances of Islamophobia and hate crimes committed against Muslims, or those thought to be Muslim;Whereas, in 2001, reported FBI data showed there were 481 incidents made up of 546 offenses having 554 victims of crimes motivated by bias toward the Islam or committed against those perceived to be Muslim;Whereas, from 2001 to 2019, reported FBI data show there were 3,489 incidents made up of 4,058 offenses having 4,234 victims of crimes motivated by bias toward the Islam or committed against those perceived to be Muslim;Whereas hate crimes touch not only the individual victim, but they also affect the entire group associated with the particular bias motivation;Whereas unfair and inaccurate stereotyping can make victims of all who share the same race, religion, ethnicity, national origin, sexual orientation, or disability;Whereas there remains much to be done to ensure that Muslims or those who are perceived to be Muslim are not unfairly targeted in the United States and have access to resources and a voice in the government;Whereas the rise of hate speech in the media contributes toward creating social bias against a sector of society, which fuels the ignorance that can drive certain individuals toward acts of hatred and violence;Whereas hate crimes harm not only the victim or victims, but also traumatize entire communities and damage public confidence in their safety;Whereas the American-Arab Anti-Discrimination Committee documented over 700 violent incidents targeting Arab Americans in the first nine weeks following the September 11, 2001, terrorist attacks;Whereas Balbir Singh Sodhi, a Sikh, was gunned down in Mesa, Arizona, on September 15, 2001;Whereas Waqar Hasan was murdered in Dallas, Texas, on September 15, 2001;Whereas Adel Karas, an Egyptian Coptic Christian, was murdered in San Gabriel, California, on September 15, 2001;Whereas Ali Almansoop was murdered in Lincoln Park, Michigan, on September 17, 2001;Whereas Abdo Ali Ahmed was murdered in Reedly, California, on September 29, 2001;Whereas Vasudev Patel, a Hindu, was murdered in Dallas, Texas, on October 4, 2001;Whereas Abdullah Nimer was murdered in Los Angeles, California, on October 13, 2001;Whereas Ali W. Ali was murdered in Minneapolis, Minnesota, on October 15, 2001; andWhereas Ramez Younan was murdered in Los Angeles, California, on October 18, 2001: Now, therefore, be itThat the House of Representatives—(1)recognizes the 20th anniversary of the horrific terrorist attacks that took place on September 11, 2001, in New York, New York, Washington, DC, and Shanksville, Pennsylvania;(2)wishes to recognize the victims and express condolences to surviving family members for this senseless loss of life;(3)wishes to recognize the victims and express condolences to surviving family members of Is­lam­o­pho­bic hate crimes or hate crimes committed against those perceived to be Muslim in the United States since the events of September 11, 2001;(4)encourages the 9/11 Commission to recognize the victims and survivors of post 9/11 hate crimes;(5)represents and upholds the human rights and dignity of all its citizens and decries the escalation of intimidation, violence, vandalism, and arson, which continues to be on the rise against people or institutions perceived to be Muslim; (6)condemns all manifestations and expressions of racism, xenophobia, discrimination, Is­lam­o­pho­bic sentiment, scapegoating, and ethnic or religious intolerance;(7)recognizes the positive contributions which Arabs, Muslims, Sikhs, and South Asians make to United States society as part of the diverse fabric of cultures in the Nation and affirms to uphold the rights of religious freedom enshrined in the Constitution; and(8)recommits the United States to serving as a world leader in building an accepting and diverse society by condemning all results and expressions of racism, xenophobia, ethnic, and religious intolerance that Muslim Americans have faced.